Citation Nr: 0929418	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from June 1966 to 
April 1969.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Action Ribbon.  See 38 
U.S.C.A. § 1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
previously assigned 30 percent rating for the Veteran's 
service-connected PTSD.

In a December 2007 decision, the Board denied entitlement to 
a rating in excess of 30 percent for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans' Claims (Court).

In a March 2009 Order, the Court granted the parties' Joint 
Motion for Remand of the Board's December 2007 decision.  
Pursuant to the actions requested in the February 2009 Joint 
Motion, the Court vacated the Board's decision and remanded 
the issue of entitlement to a rating in excess of 30 percent 
for PTSD to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by the RO in correspondence dated in December 
2004 and March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the Veteran's claim for entitlement to an evaluation in 
excess of 30 percent for PTSD.

In the February 2009 Joint Motion for Remand, the parties 
agreed that remand was necessary for the Board to provide 
adequate reasons or bases as to whether an assignment of any 
evaluation in excess of 30 percent for the Veteran's service-
connected PTSD was warranted in light of Mittleider v. West, 
11 Vet. App. 181, 182 (1998) and as to whether prior VA 
examinations provided were adequate for rating purposes.  

In Mittleider, the Court held that when a claimant has both 
service-connected and non-service-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  It was noted 
that the Board did not adequately discuss how the medical 
evidence distinguished the Veteran's non-service-connected 
major depressive disorder and dysthymic disorder from his 
service-connected PTSD.  VA examination reports dated in 
January 2005 and January 2006 were noted to collectively list 
the symptoms and the level of functional impairment 
experienced by the Veteran without detailing which symptoms 
were specifically attributed to his service-connected PTSD 
and which symptoms were associated with his non-service-
connected disabilities.   

It was further noted that VA examination reports dated in 
March 2004, January 2005, and January 2006 all indicated that 
the Veteran's non-service-connected major depressive disorder 
and dysthymic disorder were unrelated to his service-
connected PTSD or his military service.  However, it was 
noted that none of the examiners provided any rationale for 
those conclusions.  The Board was instructed to consider 
whether those prior examinations were adequate for rating 
purposes or whether further explanation as to the basis of 
the nexus opinions given in those examination reports is 
needed.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In order to address the matters 
discussed in the February 2009 Joint Motion for Remand, the 
Board has determined that the RO should arrange for the 
Veteran to undergo an additional VA psychiatric examination 
at an appropriate VA medical facility to determine the 
severity of his service-connected PTSD.

The claims file reflects that the Veteran has received 
medical treatment from the VA Pittsburgh Healthcare System, 
Highland Drive Division; however, as the claims file only 
includes outpatient and inpatient treatment records from that 
provider dated up to January 2006, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain and associate with the 
claims file all outstanding VA records.



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the Veteran 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
substantiate his increased rating claim 
on appeal, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The AMC/RO should provide notice 
informing the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon 
the claimant's daily life and employment.  
The AMC/RO should also provide notice of 
the specific criteria necessary for 
entitlement to a rating in excess of 30 
percent for PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his service-
connected PTSD.  Of particular interest 
are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the Veteran's service-
connected PTSD from the VA Pittsburgh 
Healthcare System, Highland Drive 
Division, for the period from January 
2006 to the present.  After the Veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran is to be scheduled for a VA PTSD 
examination to determine the severity of 
his service-connected PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the Veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner should discuss 
whether the Veteran suffers from any non-
service-connected psychiatric 
disabilities and if so, whether any 
diagnosed psychiatric disorder is related 
to his service-connected PTSD.  The 
examiner must provide a detailed 
rationale for all conclusions reached.  
The examiner is also requested, if 
possible, to determine and specifically 
list all symptoms as well as the levels 
of social and occupational impairment 
experienced by the Veteran that are 
attributable to PTSD and which, if any, 
are attributable to any other diagnosed, 
non-service-connected psychiatric 
disorders.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score 
solely for the Veteran's PTSD consistent 
with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if the non-service-connected 
psychiatric disorders were included in 
the assessment.

The examiner is also requested to 
indicate which of the following (a), (b), 
(c) or (d) best describes the Veteran's 
mental impairment from his service-
connected PTSD ONLY:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
OR

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; OR

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

A complete rationale for any opinion 
rendered must be included in the report.  
Adequate reasons and bases should be 
provided to support the opinions 
provided.

The requested examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
PTSD review examinations.  Failure to 
follow the guidelines provided in that 
worksheet would be in violation of 
Stegall v. West, 11 Vet. App. 268, 271 
(1998), which held that a remand by the 
Board confers on an appellant the right 
to VA compliance with the terms of the 
remand order and imposes on the Secretary 
a concomitant duty to ensure compliance 
with those terms.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




